Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments, filed on 01/12/2022, with respect to the rejection of  some claims, although substantive and pertinent to expediting the prosecution of the current application, are not persuasive, for the reasons that follow.
Applicant argues by stating that independent claim 1 is directed to an electronics package including the features,
 “a first die, wherein the first die comprises a plurality of first conductive interconnects extending out from a first surface of the first die, and wherein the first die comprises a keep out zone,” and “a second die, wherein the second die is positioned entirely within a perimeter of the keep out zone of the first die, and wherein a first surface of the second die faces the first surface of the first die.” (Emphasis added.)
That is, Applicant teaches, and claims in claims 1-15, an electronics package including a first die, where the first die comprises a plurality of first conductive interconnects extending out from a first surface of the first die. Applicant does not understand the cited references of record, taken individually or in combination, as disclosing at least these features of Applicant’s claims 1-15.
Applicant understands Yu as disclosing integrated circuit packages. In particular, Yu discloses a structure including a die 105 within an encapsulant 103. Connectors 303 extend beneath the encapsulant portions 103. (See Yu, e.g., Figure 10).
However, Applicant does not understand connectors 303 as extending from a surface of die 105. Thus, Yu does not disclose an electronics package including a first die, where the first die comprises a plurality of first conductive interconnects extending out from a first surface of the first die, as is required by Applicant’s claims. As such, Applicant respectfully requests that the Examiner remove the rejections of claims 1-15.”
In response to applicant argument, based on the labeling used in the rejection of claim1, the examiner clearly used the embodiment of figure 10, not the embodiment of figure 7.
Looking at figure 10, die[1003] is not encapsulated by encapsulant [103], therefore,  Connectors 303 clearly extend beneath the die 1003 (See Yu, e.g., Figure 10) and wherein the first die [1003] comprises a keep out zone,” and “a second die [ top die of die stack 701], wherein the second die[ top die of die stack 701] is positioned entirely within a perimeter of the keep out zone of the first die[1003].
In view of the response above, the examiner has provided a basis in fact and/or technical reasoning to support the rejection in question, therefore the rejection is maintained and deemed proper. 
Please note: the same argument applies to the rejection of claim 23  using the embodiment of fig.10 of Yu and not figure 7  as applicant is stating in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al, US 2015/0364344 A1.
Pertaining to claim 1, Yu teaches (see figs.4, 7-10 for example) An electronics
package [1000], comprising:
a first die [1003], wherein the first die comprises a plurality of first conductive interconnects [303] extending out from a first surface of the first die [1003],
and wherein the first die comprises a keep out zone (see space between interconnect 303); and
a second die [top die of die stack 701], wherein the second die is positioned entirely within a perimeter of the keep out zone of the first die [1003] (see fig10), and wherein a first surface of the second die [top die of die stack 701] faces the first surface of the first die [1003].
Pertaining to claim 2, Yu teaches ( see fig10) The electronics package of claim 1, wherein the conductive interconnects[303] have a height that is greater than a thickness of the second die[ top die of die stack 701] .

Pertaining to claim 4, Yu teaches ( see fig10) The electronics package of claim 1, wherein the second die [ top die of die stack 701] is electrically coupled to the first die[1003] by solder bumps[301] ( see para 0030,0035-0036].
Pertaining to claim 5, Yu teaches ( see fig10) The electronics package of claim 4,
wherein the first surface of the first die comprises active devices, and wherein the first surface of the second die comprises active devices ( see para 0019,0044).
Pertaining to claim 11, Yu teaches (see fig10) the electronics package of claim 1,
further comprising:
a package substrate [501] electrically coupled to the first die [1003] by the plurality of conductive interconnects [303].
Pertaining to claim 12, Yu teaches (see figi14) The electronics package of claim 11, wherein the package substrate[501] comprises a recess [503] within the perimeter of the keep out zone of the first die [top die of die stack 701] .
Pertaining to claim 13, Yu teaches (see fig13) The electronics package of claim 11, wherein the package substrate [501] comprises an opening [503] completely through the package substrate [501] within the perimeter of the keep out zone of the first die [top die of die stack 701].

Pertaining to claim 15, Yu teaches (see fig10) the electronics package of claim 14, wherein at least one of the second die, the third die, and the fourth die comprise through substrate vias see die stack 701 with through substrate vias ).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al, US 2015/0364344 A1 and further evidence by Fogal et al, US ( 5,963,794 ).
Pertaining to claim 6, Yu teaches (see fig.10) the electronics package of claim 1,
further comprising:
a third die [second die from the top die of die stack 701] , wherein the third die [second die from the top die of die stack 701] is entirely within a perimeter of the keep out zone of the first die [1003], and wherein the third die comprises a plurality of pillars extending out from a first surface of the third die, wherein the plurality of pillars extending out from a first surface of the third die electrically coupled the third die to the first die ( see pillars through the die stack 701 and reaching the first die that reads on the claim limitation of the pillar extending from a first surface of the third die).
Please note that this limitation is also evidenced by Fogal (fig.4) with conductive pillars [50] extending from a die [18] electrically coupled to the first die 54).
Pertaining to claim 7, Yu teaches (see fig.10) The electronics package of claim 6,
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23,25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al, US 2015/0364344 A1 and further evidence by Fogal et al, US ( 5,963,794 ).
Pertaining to claim 23, Yu teaches (see figs 10)
a first die [1003];
a second die [top die of die stack 701] communicatively coupled to the first
die[1003], wherein a first surface of the first die [1003] faces a first surface of the
second die [top die of die stack 701];
a third die [ second die from top die of die stack 701], wherein a first surface of the third die faces a first surface of the first die, and wherein the third die is electrically 
a plurality of second level interconnects [705] electrically coupled to the first surface of the first die [1003] (through redistribution layers on substrate 501), wherein the second die and the third die are positioned between the first surface of the first die and the second level interconnects (see fig10).
Yu is silent about the device being used in a computer, however, viewing the
prior art reference as a whole and some of the dies being logic, sensor or memory die ( see para 0018) , it would been obvious to one of ordinary in the art to incorporate this structure in a computer as it is swell known in the art.
Pertaining to claim 25, Yu teaches ( see fig.10) The computer system of claim 23, wherein the plurality of second level interconnects [705] are coupled to the first die[1003] by vias and traces in a redistribution layer ( see RDL layer through substrate 501).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al, US 2015/0364344 Ai and further evidence by Fogal et al, US ( 5,963,794 ) in view of Uzoh et al, US 20150145116 A1 .
Pertaining to claim 24, Yu teaches the computer system of claim 23, but silent
wherein the plurality of second level interconnects are coupled to the first die by copper pillars that extend out from the first surface of the first die; however, in the same field of endeavor, Uzoh teaches the limitation of claim 24 can be easily derived from its reference (Cu pillars extending from a backside of a die may be used (see paragraph 49 of Uzoh).
Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819